82 F.3d 412
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wheeler WILLIAMS, a/k/a Wheeler Robinson, Plaintiff--Appellant,v.William JEDNORSKI, Warden;  Officer Harris;  OfficerArmstrong;  Officer Williams, Defendants--Appellees.
No. 96-6025.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 16, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Andre M. Davis, District Judge.  (CA-95-383-AMD)
D. Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Wheeler Williams, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Richard Bruce Rosenblatt, Assistant Attorney General, Stuart Milton Nathan, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant, Wheeler Robinson, appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) civil complaint.   We have reviewed the record and the district court's opinion, and find no reversible error.   Robinson claims that the Defendants conspired to intimidate him and failed to protect him from an assault by an unknown masked man.   On these claims, we affirm on the reasoning of the district court.   Williams v. Jednorski, No. CA-95-383-AMD (D.Md. Dec. 18, 1995).   Additionally, Robinson claims he was unconstitutionally exposed to asbestos and overcrowded prison conditions.


2
These claims were dismissed without prejudice to his right to refile the claims in a separate action because of his failure to assert these claims in his original complaint.   This court may exercise jurisdiction only over final orders, and certain interlocutory and collateral orders.1  Because Robinson may be able to amend these claims, the dismissal Robinson seeks to appeal is not an appealable final order.2  We dismiss the appeal as to these claims.


3
Additionally, we deny Robinson's motion to appoint counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART


1
 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b)


2
 See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993)